DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/596,988, filed on 08/28/2012.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 22, 24-26, and 28-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2006-118337 to Furuichi (“Furuichi”) in view of U.S. Patent No. 8,544,232 to Wybo et al. (“Wybo”) in view of U.S. Publication No. 2004/0211144 to Stanchfield (“Stanchfield”).
Regarding claim 21, Furuichi in Figs. 6b, 6c, and 10 discloses floor panels comprising a plastic wear layer 3 and one or several plastic core layers 2, 2a-2d, the one or several plastic 
Stanchfield discloses a wear layer comprising a plastic material that is polyvinyl chloride to provide a water tight wear layer (Stanchfield par 0029). Wybo discloses that a core for a floor panel comprises polyvinyl chloride and fillers (Wybo col 4, ln 10-22 and col 11, ln 20-31). It would have been obvious to one having ordinary skill in the art at the time of invention to use polyvinyl chloride for the wear layer and polyvinyl chloride with fillers for the core, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  
Regarding claim 22, Furuichi in view of Stanchfield and Wybo discloses that the essentially vertical flexing grooves are covered with an underlay 30.
Regarding claim 24, Furuichi in view of Stanchfield and Wybo discloses that a length of the essentially vertical flexing grooves (5 in Furuichi) is smaller than a length of the rear side (see Figs. 6b and 6c).  
Regarding claim 25, Furuichi in view of Stanchfield and Wybo discloses that the essentially vertical flexing grooves (5 in Furuichi) are essentially parallel with long edges of the floor panels (see Figs. 6b and 6c).
Regarding claim 26, Furuichi in view of Stanchfield and Wybo discloses that the essentially vertical flexing grooves (5 in Furuichi) have a longitudinal length that is smaller than a longitudinal length of the rear side of the one plastic core layer (see Figs. 6b and 6c).  
Regarding claim 28, Furuichi in view of Stanchfield and Wybo discloses that the floor panels further comprise a subcore (Furuichi 2a, 2b, 2c, or 2d).
Regarding claim 29, Furuichi in view of Stanchfield and Wybo discloses that the subcore comprises wood fibers (Furuichi par 0017 discloses MDF).
Regarding claim 30, Furuichi in view of Stanchfield and Wybo discloses an MDF subcore, but does not disclose that the subcore is an HDF board or a wood powder based board.  It would have been obvious to one having ordinary skill in the art at the time of invention to use HDF, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 31, Furuichi in view of Stanchfield and Wybo discloses that the essentially vertical flexing grooves are continuous (see Fig. 6b of Furuichi).
Regarding claim 32, Furuichi in view of Stanchfield and Wybo discloses that the essentially vertical flexing grooves are discontinuous (see Fig. 6c of Furuichi).  
Regarding claim 33, Furuichi in view of Stanchfield and Wybo discloses that the essentially vertical flexing grooves are arranged in a plurality of rows along a longitudinal direction of the floor panels, each row comprising a plurality of the several essentially vertical flexing grooves (see Fig. 6c of Furuichi).
Regarding claim 34, Furuichi in view of Stanchfield and Wybo discloses that the essentially vertical flexing grooves in adjacent rows extend side by side along the longitudinal direction (see Fig. 6c of Furuichi).
Regarding claim 35, Furuichi in view of Stanchfield and Wybo does not disclose that the essentially vertical flexing grooves in adjacent rows are offset with respect to each other along the longitudinal direction.  It would have been obvious to place the grooves in offset rows because the rearrangement of parts is generally recognized as being within the level of ordinary In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 36, Furuichi in view of Stanchfield and Wybo discloses a locking system (6 in Furuichi) for vertical and/or horizontal locking of a first edge and a second edge of adjacent floor panels.
Regarding claim 37, Furuichi in view of Stanchfield and Wybo does not disclose that a length of the essentially vertical flexing grooves is smaller than a distance between locking systems on short edges of the floor panels. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 IV A.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furuichi in view of Stanchfield and Wybo as applied to claim 22 above, and further in view of JP 2003-307023 to Takahashi (“Takahashi”).
Regarding claim 23, Furuichi in view of Stanchfield and Wybo does not disclose that the underlay is foam. Takahashi discloses a floor panel wherein an underlay 13 is made of foam (Takahashi, par 0017 of machine translation). It would have been obvious to one having ordinary skill in the art at the time of invention to use foam, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  	

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furuichi in view of Stanchfield and Wybo as applied to claim 21 above, and further in view of U.S. Patent No. 8,171,691 to Stone (“Stone”).
Regarding claim 27, Furuichi in view of Stanchfield and Wybo does not disclose that the floor panels comprise one or several separate layers of glass fiber. 
Stone discloses a floor panel with a layer of glass fiber for increased dimensional stability of the panel (Stone, col 4, ln 40-44, col 5, ln 9-12 discloses fiberglass).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Furuichi to have a glass fiber layer as taught by Stone to provide the predictable result of increasing dimensional stability of the panel.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,758,972 in view of Wybo and Stanchfield. Claims 1-15 of the ‘972 patent discloses each element in the instant claims except for a PVC wear layer and a core with PVC and fillers. Stanchfield discloses a wear layer comprising a plastic material that is polyvinyl chloride to provide a water tight wear layer (Stanchfield par 0029). Wybo discloses that a core for a floor panel comprises polyvinyl chloride and fillers (Wybo col 4, ln 10-22 and col 11, ln 20-31). It would have been obvious to one having ordinary skill in the art at the time of invention to use polyvinyl chloride for the wear layer and polyvinyl chloride with fillers for the core, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  
s 21-30 and 32-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,066,400 in view of Wybo and Stanchfield. Claims 1-23 of the ‘400 patent discloses each element in the instant claims except for a PVC wear layer and a core with PVC and fillers. Stanchfield discloses a wear layer comprising a plastic material that is polyvinyl chloride to provide a water tight wear layer (Stanchfield par 0029). Wybo discloses that a core for a floor panel comprises polyvinyl chloride and fillers (Wybo col 4, ln 10-22 and col 11, ln 20-31). It would have been obvious to one having ordinary skill in the art at the time of invention to use polyvinyl chloride for the wear layer and polyvinyl chloride with fillers for the core, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,669,724 in view of Wybo and Stanchfield. Claims 1-18 of the ‘724 patent discloses each element in the instant claims except for a PVC wear layer and a core with PVC and fillers. Stanchfield discloses a wear layer comprising a plastic material that is polyvinyl chloride to provide a water tight wear layer (Stanchfield par 0029). Wybo discloses that a core for a floor panel comprises polyvinyl chloride and fillers (Wybo col 4, ln 10-22 and col 11, ln 20-31). It would have been obvious to one having ordinary skill in the art at the time of invention to use polyvinyl chloride for the wear layer and polyvinyl chloride with fillers for the core, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  
Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 17/130783 in view of Wybo and Stanchfield. Claims 1 and 4 of the copending application discloses each element in the instant claims except for a PVC wear layer and a core with PVC and fillers. Stanchfield In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: None of the prior art, alone or in obvious combination absent impermissible hindsight, discloses applicant’s invention of floor panels comprising inter alia vertical flexing grooves that are curved at edges along a longitudinal direction. All of the cited prior arts disclose flexing grooves that extend either longitudinally or transversely entirely through an edge of the plastic core layer and therefore cannot contain a curved edge along the longitudinal direction. And while the prior art to Passaro (US 3,619,964) discloses a curved portion of a groove, the curved portion is along a transverse and not a longitudinal direction of the edges of the grooves.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE T CAJILIG/            Primary Examiner, Art Unit 3633